AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!   l
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)


                        Israel Rosales-Tapia                                     Case Number: 2:19-mj-10041

                                                                                Leah Weatherly Gonzales
                                                                                Defendant's Attorne


REGISTRATION NO. 49461198
                                                                                                               FILED
THE DEFENDANT:                                                             JUL 3 0 2019
 IZJ pleaded guilty to count(s) _
                                1 of
                                  _Complaint
                                     ____::__ _ _ _ _ _ _ _ _ _ _ _-1----1.--..,.---r--~~--I
 D was found guilty to count(s)
      after a plea of not guilty.                                              L!B::_:Y_ _ _,.;__ _ _.¥,;~~...,

      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8: 1325(a)(l)                     ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                           1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0 TIME SERVED                                ¥--=UJ~(J:,.....____                      days

 IZJ Assessment: $10 WAIVED                      IZJ Fine: WAIVED
 IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, July 30, 2019
                                                                         Date of Imposition of Sentence



                                                                         ~~
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          2:19-mj-10041
